--------------------------------------------------------------------------------

EXHIBIT 10.24


DATED                                        1
October                          2013
 
Boots Management Services Limited
 
and
 
Ken Murphy
 

--------------------------------------------------------------------------------

SERVICE AGREEMENT

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AN AGREEMENT made this 1 day of October 2013
 
BETWEEN:
 
'The Company':  Boots Management Services Limited (registered number:  7073438)
whose registered office is at 1 Thane Road West, Nottingham, NG2 3AA; and
 
'You':  Ken Murphy of [ADDRESS].
 

1. Effect of certain words and expressions

 

1.1 Certain words and expressions have particular meanings in this Agreement. 
Please refer to Schedule 1.

 

2. Appointment

 

2.1 With effect from the date of this Agreement (the "Commencement Date"), in
consideration of the mutual covenants and agreements herein, the Company
appoints you and you agree to act as Managing Director, Health & Beauty
International and Brands.  You agree that the Company may at its discretion
require you to perform, without additional remuneration, other lawful duties or
reasonable tasks not specifically within the scope of your normal duties but
consistent with your seniority and professional skills and you agree to perform
those duties/tasks.  The Company may appoint someone to act jointly with you in
the performance of your duties.

 

2.2 You shall at all times during this Agreement comply with all policies,
procedures and practices of the Company from time to time notified to you by the
Company.

 

2.3 At all times during the continuance of this Agreement you shall:

 

2.3.1 devote the whole of your working time and attention to the duties of the
Appointment assigned to you from time to time;

 

2.3.2 use your best endeavours to promote and protect the interests of the
Company and all Group Companies;

 

2.3.3 faithfully and diligently serve the Company and perform such duties and
exercise such powers as may from time to time be assigned to or vested in you;

 

2.3.4 obey all reasonable and lawful directions given to you by or under
authority of the Board;

 

2.3.5 make such reports to the Board on any matters within your knowledge
concerning the affairs of the Company or any Group Company as are reasonably
required.

 

2.4 You shall be a director of Boots UK Limited and:

 

2.4.1 shall hold such Office as the Company may from time to time reasonably
require;

 

2.4.2 (if the Company so requests and in any event on termination of the
Appointment) shall immediately resign without claim for compensation from any
Office held in any Group Company (but without prejudice to any rights you may
have to claim compensation in respect of termination of the Appointment);

 

2.4.3 shall not do anything that would cause you to be disqualified from holding
any Office;

 

--------------------------------------------------------------------------------

2.4.4 shall not (without the prior written approval of the Board) resign from
any Office which you hold in any Group Company or any trusteeship which you hold
as a result of the Appointment;

 

2.5 You hereby warrant that you are free to take up this employment and are not
subject to any restriction that might hinder or prevent the full performance of
your duties.

 

2.6 Your continuous period of employment with the Company commenced on [Date].

 

3. Hours of Work, Place of Work and Salary

 

3.1 You shall work such hours as are reasonably necessary for the proper
performance of your duties.

 

3.2 The Company shall, with effect from the Commencement Date, pay you a basic
salary of £450,000 per year, paid by direct credit transfer to your nominated
bank or building society on or around the 28th of each calendar month in
arrears.  Such basic salary includes any fees receivable by you as Officer,
nominee or representative of any Group Company.  You shall not be entitled to
any directors' fees in addition to your basic salary.  Your basic salary will be
reviewed annually but the Company will be under no obligation to award an
increase.  The Company reserves the right to make deductions from your basic
salary or other payments owed to you in order to recover any overpayments made
to you in error.

 

3.3 Subject to clause 3.4, you shall perform your duties at the Company's
Nottingham Support Office and you may be required to travel within the UK or
abroad from time to time in the performance of your duties.

 

3.4 Due to the nature of the Company's business and the work you will be
required to do, the Company may from time to time, on giving you reasonable
notice, require you to work on a temporary or permanent basis at any of its
offices or those of its Group Companies.  The Company will pay your reasonable
expenses incurred in connection with any temporary or permanent relocation.

 

3.5 Because of the autonomous nature of your role, the duration of your working
time is not measured, monitored or determined by the Company and the limit on
weekly working time set out in Regulation 4 of the Working Time Regulations 1998
does not apply to your employment.

 

4. Discretionary Bonus

 

4.1 You may be eligible to participate in certain discretionary bonus schemes
determined by the Company in accordance with the Company's discretionary bonus
arrangements announced and communicated to you from time to time.  In the event
that the Company decides to operate any bonus scheme from time to time in which
you are eligible to participate, no bonus is payable:

 

4.1.1 during or in respect of any period:  (a) whilst you are suspended under
clause 13.2; or (b) in which the Company exercises its rights under clause 13.3;
or

 

4.1.2 if on the date of payment your employment has terminated (for any reason)
or you are serving any notice period (whether such notice has been given by you
or the Company).

 

4.2 Payment of bonus on one occasion shall not give rise to any right to or
expectation of payment of any bonus thereafter.

 

4.3 Announcement of a bonus scheme on one occasion shall not give rise to any
right to or expectation of an announcement of any bonus scheme or schemes
thereafter.

 
-2-

--------------------------------------------------------------------------------

5. Pension & Life Assurance

 

5.1 During the Appointment, the Company shall pay to you a cash payment in lieu
of active pension scheme membership at the rate of 25% of the salary provided
from time to time pursuant to clause 3.2 above.  Such payment shall accrue
day-to-day and shall be payable by equal monthly instalments in arrears on or
around the 28th day of each month but shall not form part of your salary for the
purposes of calculating any other benefit, bonus or payment in lieu of notice as
the case may be.

 

5.2 Your entitlement to a cash payment in lieu of active pension membership
shall cease immediately in its entirety upon you becoming an active member of
any Group Company pension scheme.

 

5.3 During the Appointment, the Company shall procure that you are covered by
life assurance arrangements which shall pay to your dependants a sum equivalent
to five times the salary provided from time to time pursuant to clause 3.2 above
on the event of your death during the appointment.  Such cover is subject to you
making yourself available for medical assessment but shall not be subject to the
Company obtaining medical underwriting for all or any part of the cover
provided.

 

6. Car

 

6.1 You are entitled to be provided with a car on the terms set out in the
Company Car Policy in force and as amended from time to time, a copy of which is
available from Human Resources.

 

7. Expenses

 

7.1 Subject to the Company's guidelines in relation to reimbursement of
expenses, the Company shall reimburse expenses reasonably incurred by you in the
proper performance of your duties.

 

7.2 Any Company sponsored credit or charge card shall be used only for expenses
reimbursable under clause 7.1 and shall be returned to the Company when
requested.

 

8. Holiday

 

8.1 In addition to statutory holidays, you are entitled to take 30 working days
holiday in each holiday year to be taken at such time or times as are agreed
with the Board.

 

8.2 The holiday year is 1st April to 31st March.

 

8.3 You will forfeit any accrued but untaken holiday which has not been taken at
the end of the holiday year but you will be entitled to carry forward up to one
week's accrued but untaken holiday into the next holiday year with the agreement
of the Board.

 

8.4 If your employment is terminated for whatever reason during a holiday year,
other than in accordance with clause 12.2, your holiday entitlement will be
calculated as being 1/12th of your annual holiday entitlement for each completed
calendar month worked prior to termination.

 

8.5 The Company reserves the right to deduct any amount of holiday pay paid in
excess of accrued entitlement from any sums due at termination or to require the
reimbursement of any such amounts.

 

8.6 If either party serves notice to terminate this Agreement, the Company may
require you to take any accrued but unused holiday entitlement during the notice
period (whether or not you are on Garden Leave).

 
-3-

--------------------------------------------------------------------------------

8.7 Further details regarding your holiday entitlement are set out in the
Employee Handbook.

 

9. Illness, injury or incapacity

 

9.1 If you are prevented by illness injury or other incapacity from properly
performing your duties, you must comply with the notification and certification
procedure detailed in the Employee Handbook.

 

9.2 Information relating to the Company's non-contractual and discretionary
Company Sick Pay scheme is contained within the Employee Handbook.

 

9.3 In the event that you are unable to attend work due to illness or injury
because of the actionable negligence of a third party in respect of which
damages are recoverable, you shall advise the Company forthwith and all payments
made by the Company to you during such incapacity shall constitute a loan to you
to the extent that any compensation recovered from the third party shall be
repaid by you to the Company.

 

9.4 If you are absent from work due to illness, injury or incapacity for a
consecutive period of 90 working days the Company may (without prejudice to the
provisions of clause 2.1) appoint another person or persons to perform your
duties until you return to work.

 

10. Intellectual Property Rights

 

10.1 If whilst you are employed by the Company (whether or not in the course of
your duties) you, whether alone or jointly, make or develop or modify any
Intellectual Property in connection with or relating to or capable of being used
or adapted for use in the business of the Company or any Group Company:

 

10.1.1 all rights to the Intellectual Property which subsist (or which may in
the future subsist) will on creation, rest in and be the exclusive property of
the Company;

 

10.1.2 to the extent necessary to vest the Intellectual Property in the Company
and subject to section 42 of the Patents Act 1977, you hereby assign to the
Company all rights to the Intellectual Property, whether future or subsisting,
for the full term throughout the world.

 

10.2 Where you alone or jointly make or develop or modify any Intellectual
Property, you shall promptly disclose to the Company full details of the
Intellectual Property and shall not disclose the Intellectual Property to any
third party before so doing.

 

10.3 You shall maintain adequate written records and memoranda of all
Intellectual Property and these will remain the sole property of the Company
and:

 

10.3.1 you shall, at the request and expense of the Company, do everything
necessary to enable the Company or its nominee to obtain the benefit of the
Intellectual Property including, without limitation, securing patent or other
protection in the United Kingdom or any part of the world; and

 

10.3.2 you waive any rights you may have in respect of the Intellectual Property
under sections 77 to 86 of the Copyright, Designs and Patents Act 1988,
including the right to object to derogatory treatment.

 

11. Covenants during employment and confidential information

 

11.1 You agree that during your employment you have a general duty to act in
good faith with respect to the Company and all Group Companies.

 
-4-

--------------------------------------------------------------------------------

11.2 You agree that during your employment you will not:

 

11.2.1 (subject as otherwise provided in this sub-clause 11.2.1) have any
Material Interest in any other business and including in any business which is
in competition (in whole or in part) with any business carried on by the Company
or any Group Company and/or which may require the disclosure or use of
Confidential Information.  You may have a Material Interest in another business
(which is not in competition, as aforesaid, and will not require the disclosure
or use of Confidential Information) if you obtain the prior written consent of
the Company, such consent not to be unreasonably withheld;

 

11.2.2 other than for the proper performance of your duties remove from the
Company's and/or any Group Company's premises or copy or allow others to remove
or copy any Confidential Information or any other information which belongs to
or relates to the Businesses of the Company or any Group Company;

 

11.2.3 directly or indirectly (on your own behalf or on behalf of any other
person) solicit or entice away any employee or consultant of the Company or any
Group Company, or discourage any prospective employee or consultant from being
employed or engaged by the Company or by any Group Company;

 

11.2.4 directly or indirectly (on your own behalf or on behalf of any other
person) solicit the business or custom of any past current or prospective
customer or supplier of the Company and/or any Group Company;

 

11.2.5 directly or indirectly (on your own behalf or on behalf of any other
person) provide services and/or products to any past current or prospective
customer of the Company and/or of any Group Company.

 

11.3 You shall not during your employment save only in the proper performance of
your duties directly or indirectly disclose to any person or use any
Confidential Information and you shall use all due care and diligence to prevent
any loss, unauthorised disclosure or use of any Confidential Information.

 

11.4 You shall not during your employment directly or indirectly make publish or
otherwise communicate any disparaging or derogatory statements whether in
writing or otherwise concerning the Company or any Group Company, their
officers, consultants, agents, shareholders, employees, suppliers or customers.

 

11.5 You shall not at any time after the Termination Date directly or indirectly
disclose to any person or make any use of any Confidential Information.

 

11.6 Nothing in this Agreement will prevent the disclosure or use of
Confidential Information pursuant to an order of a court of competent
jurisdiction or regulatory body with powers to compel disclosure, provided that
you shall, unless prohibited by law, give the Company as much notice as is
reasonably practicable if:

 

11.6.1 any application is made to a court of which you are aware which relates
to Confidential Information.  You shall also, unless prohibited by applicable
law, notify the Company of the making of any such court order;

 

11.6.2 any regulatory body has requested disclosure of Confidential Information
by you; and

 

11.6.3 unless prohibited by applicable law, you shall consult with the Company
prior to making any disclosure pursuant to any court order and/or requirement of
a regulatory body and take steps reasonably required by the Company to disclose
Confidential Information in a manner reasonably designed to preserve its
confidential nature as far as reasonably practicable.

 
-5-

--------------------------------------------------------------------------------

11.7 Neither you (nor any person in whom you have a Material Interest) shall
without the prior consent of the Company receive any money or other benefit from
any customer or supplier of the Company or of any Group Company, which is in
excess of £100 in value.  You will immediately advise the Company if any such
money or other benefit in excess of £100 in value is received.

 

11.8 You agree that you will abide by the Company's Code of Conduct in force and
as amended form time to time, a copy of which is set out in the Employee
Handbook and is also available from Human Resources.

 

12. Termination

 

12.1 Subject to clauses 12.2, 12.3 and 12.4, your employment may be terminated:

 

12.1.1 by the Company giving  you not less than twelve months' prior written
notice; or

 

12.1.2 by you giving the Company not less than twelve months' prior written
notice.

 

12.2 The Company may terminate your employment without notice or payment in lieu
of notice on grounds of gross misconduct.  In the event of termination effected
in accordance with this clause 12.2, you will have no entitlement to any bonus
and payment in respect of any accrued but untaken holiday will be limited to a
maximum payment of £10 (gross).  The Company will be entitled to adjust any
salary owed to you accordingly.

 

12.3 The Company may also terminate your employment without notice or payment in
lieu of notice if you:

 

12.3.1 seriously fail or neglect to discharge your duties effectively and
diligently or to carry out all lawful directions of the Board, the Company
and/or its holding company;

 

12.3.2 commit any act of dishonesty or any other act which may bring the Company
or any Group Company into disrepute;

 

12.3.3 become bankrupt or make any arrangement or composition with your
creditors generally; or

 

12.3.4 seriously contravene any model code or relevant legislation or regulatory
rules from time to time applicable to directors and/or employees of the Company
and/or any Group Company.

 

12.4 Your employment shall automatically terminate without notice or payment in
lieu of notice if you are, at the relevant time, a director of the Company or
any Group Company and you cease to hold such office of director because you:

 

(a) become prohibited by law or any market regulation from being a director; or

 

(b) resign such office of director; or

 

(c) are required to vacate such office of director pursuant to the Articles of
Association of the Company or Group Company.

 
-6-

--------------------------------------------------------------------------------

12.5 On the giving of notice to terminate your employment or at any time during
any notice period, the Company may in its absolute discretion (but is not
obliged to) terminate your employment immediately by making a payment to you in
lieu of your basic salary under clause 3.2 (less such deductions as the Company
is required to make by law or as authorised by you (pursuant to the terms of
this Agreement or otherwise)) for any unexpired portion of the notice period. 
Such payment in lieu of notice will be made to you in equal monthly instalments,
commencing in the calendar month immediately after the Termination Date, until
such time as you secure alternative employment or the notice period to which the
instalments relate expires (whichever is earlier), subject to you providing to
the Company such evidence as it may reasonably require on a monthly basis to
show that you are making reasonable endeavours to secure alternative
employment.  You will not, however, be obliged to accept alternative employment
which is not appropriate to your status and skills.  In the event that you do
secure alternative employment but at a lower basic salary, then subsequent
instalments shall be reduced by an amount equivalent to such lower basic salary,
provided that the remuneration arrangements agreed by you with your new employer
are appropriately balanced between basic salary and other benefits in accordance
with market practice.  In the absence of such evidence or if the Company is not
reasonably satisfied that the evidence provided shows that you are making
reasonable endeavours to secure alternative employment, the Company may cease
making payment of the monthly instalments referred to in this clause after
giving you one month's written notice of such cessation and the reasons for it. 
In such circumstances, you will have no rights to any compensation whatsoever in
respect of the loss of any further instalments of the payment in lieu of notice
that would otherwise be due to you.  For the purposes of this clause,
"alternative employment" means any office, appointment, employment or
self-employment under the terms of a contract of service or contract for
services or otherwise.

 

12.6 On the termination of your employment for whatever reason, you shall at the
request of the Company resign from all and any offices which you may hold as a
director, nominee or representative of any Group Company and, if you should fail
to do so within seven days, the Company is hereby irrevocably authorised to
appoint some person in your name and on your behalf to sign any documents or do
any things necessary or requisite to effect such resignation(s) and/or
transfer(s).

 

12.7 On the termination of your employment (or earlier if requested by the
Company) you shall immediately return to the Company all Confidential
Information and all other information property equipment and materials of any
nature (whether copies, originals or extracts) in your possession or control
relating to the Company, any Group Company and/or any customer, supplier or
contact of the Company and/or any Group Company (without keeping any copies)
including relating to any Intellectual Property of the Company and/or any Group
Company, any such information made or compiled by you, keys, correspondence,
documents, files, papers, diagrams, books, records, security passes, computer
disks, tapes, software, telephones and computers.  In particular, if any
information is held in electronic form, you shall (a) if the medium on which the
same is stored belongs to the Company (and/or any Group Company) return that
medium (with all such information) to the Company and (b) if the medium on which
the same is stored belongs to you, provide a copy of all such information to the
Company and when so requested to do so by the Company, permanently delete the
same from the medium on which it is stored.

 

12.8 Where the Company exercises its rights pursuant to clause 13.3, you agree
to comply forthwith with the provisions of clause 12.7 above.  However, you
shall not be obliged to return any property provided to you as a contractual
benefit.

 

12.9 If so required by the Company, you shall on each occasion you are obliged
to deliver up property or delete information pursuant to this clause 12 provide
to the Company a signed statement identifying the property returned and
confirming that you have fully complied with your obligations under this clause.

 
-7-

--------------------------------------------------------------------------------

13. Suspension and Garden Leave

 

13.1 Nothing in this Agreement shall be taken to mean that the Company is
obliged to provide you with any work or that you are entitled to perform work
for the Company and/or any Group Company.

 

13.2 The Company shall be entitled at any time to suspend you and require you
not to attend work for such period as the Company, acting reasonably, may
specify in order to investigate a suspected disciplinary matter or for any other
reason considered appropriate by the Company (acting reasonably).

 

13.3 At any time following a notice given by either party to terminate your
employment and at any time during this Agreement and for a period not exceeding
twelve months:

 

13.3.1 the Company may in its absolute discretion elect not to provide you with
any work (and you shall have no right to perform any work) and/or the Company
may in its absolute discretion require you to perform such duties (if any)
commensurate with your role as the Company deems to be appropriate during your
normal working hours; and

 

13.3.2 the Company may in its absolute discretion exclude you from its premises
and the premises of any Group Company and may direct you to cease all contact
with any customers, suppliers, contractors or employees of the Company or any
Group Company.

 

13.4 You shall at all times when rights are exercised under clause 13.3 remain
readily accessible and available for work and otherwise comply with this
Agreement and in particular this clause 13.

 

13.5 The exercise by the Company of any rights under clause 13.3 shall not
constitute a breach of this Agreement of any kind whatsoever in respect of which
you have any claim against the Company.  The Company's rights under clause 13.3
are without prejudice to any other rights and remedies available to the Company.

 

13.6 Throughout any period in which the Company exercises its rights under
clause 13.3, you shall continue to receive salary and other contractual benefits
(but subject to clause 4.1.1), provided that if you are not accessible and
available for work, all rights to salary and other benefits in respect of the
period of non-availability shall be forfeited.

 

14. Disciplinary, grievance and appeals procedures

 

14.1 Information relating to the Company's disciplinary, grievance and appeals
procedures is contained within the Employee Handbook.

 

15. Security Rules

 

15.1 Information relating to the Company's security rules is contained within
the Employee Handbook.  The Company also reserves the right to search all
employees and vehicles on Group Company sites.

 

16. Obligations after employment

 

16.1 You shall not, during the Restricted Period, directly or indirectly:

 

16.1.1 hold any Material Interest in any business which is or shall be wholly or
partly in competition with the Businesses in the Restricted Area including (to
the extent that the same carry on a business in the Restricted Area which is
competitive with the Businesses) those organisations listed in Schedule 2 and
their holding companies and subsidiaries and the subsidiaries of any such
holding companies from time to time;

 
-8-

--------------------------------------------------------------------------------

16.1.2 hold any Material Interest in any organisation, which requires you to
disclose or make use of any Confidential Information.

 

16.2 You shall not, directly or indirectly, whether as a principal, employee,
partner, director, consultant, sub-contractor, shareholder or otherwise
howsoever on your own behalf or on behalf of any other person during the
Restricted Period in competition with the Businesses:

 

16.2.1 solicit any business, orders or custom for any Products or Services from
any Customer;

 

16.2.2 solicit any business, orders or custom for any Products or Services from
any Potential Customer;

 

16.2.3 accept any business orders or custom for any Products or Services from
any Customer;

 

16.2.4 accept any business orders or custom for any Products or Services from
any Potential Customer;

 

16.2.5 take such steps as may interfere with the continuance of supplies to the
Company and/or any Group Company by any supplier;

 

16.2.6 solicit or entice away or seek to solicit or entice away from the Company
or any Group Company (or knowingly assist or procure any other person to do so)
any Employee or Contractor and whether or not such person would breach his or
her contract of employment or engagement by reason of leaving the service of the
Company or a Group Company as the case may be; or

 

16.2.7 engage (or knowingly assist or procure any other person to engage) any
Employee or Contractor.

 

16.3 You shall not directly or indirectly whether as principal, employee,
partner, director, consultant, sub-contractor, shareholder or otherwise
howsoever on your own behalf or on behalf of any other person:

 

16.3.1 at any time after the Termination Date induce or seek to induce by any
means involving the disclosure or use of Confidential Information any Customer
or any other customer or any supplier to cease dealing with, reduce its business
with or vary or restrict the terms on which it will deal with the Company or any
Group Company;

 

16.3.2 at any time after the Termination Date represent yourself or permit
yourself to be held out by any person as being in any way connected with or
interested in the Company or any Group Company (save as the holder of shares if
such be the case); or

 

16.3.3 at any time after the Termination Date make, publish or otherwise
communicate any disparaging or derogatory statements whether in writing or
otherwise concerning the Company or any Group Company, their officers,
consultants, agents, shareholders or employees.

 

16.4 You acknowledge that any and all lists or data relating to any of your
contacts from time to time with customers of the Company and/or any Group
Company are the property of the Company and/or its Group Companies, and may
constitute Confidential Information of the Company and/or any Group Company and
that you have no interest, right or entitlement to maintain particular lists,
data or accounts with any particular customer of the Company and/or its Group
Companies.  You shall not exploit your relationships with the customers of the
Company and/or any Group Company except in the proper course of your duties for
the Company.  You agree that the Company or its Group Companies shall be
entitled in their sole discretion from time to time (including during any period
of notice) to require you to terminate any or all such relationships, hand over
any or all lists or data relating to such relationships or accounts to persons
nominated by the Company or its Group Companies (including to other employees of
the Company or its Group Companies) and/or to seek to generate and maintain
relationships or accounts with other existing or new customers.

 
-9-

--------------------------------------------------------------------------------

16.5 The parties agree that the restrictions contained in clauses 11 and 16 are
without prejudice to any other duties (fiduciary or otherwise) owed to the
Company or any Group Company and are reasonable and necessary for the protection
of legitimate interests of the Company and each Group Company and that, having
regard to those interests, those restrictions do not work unreasonably on you. 
It is nevertheless agreed that if any of those restrictions shall taken together
or separately be held to be void or ineffective for any reason but would be held
to be valid and effective if any restriction or restrictions or part of the
wording were deleted then the said restriction shall apply with such deletions
as may be necessary to make the same valid and effective.

 

16.6 The restrictions contained in each sub-clause of clauses 11 and 16 shall be
construed as separate and individual restrictions and shall each be capable of
being severed without prejudice to the other restrictions or to the remaining
provisions of this Agreement.

 

16.7 You acknowledge that if you breach any of your obligations contained in
this Agreement (including those contained in clauses 11 and 16) then the Company
may seek damages from you for any loss or damage suffered by the Company and/or
any Group Company as a result of your breach.  You also acknowledge and agree
that damages alone would not be a sufficient remedy for any breach of clauses 11
and 16.

 

16.8 You have given the undertakings contained in clauses 11 and 16 to the
Company for itself and as trustee for each Group Company and you will at the
request and cost of the Company enter into direct undertakings with any Group
Company which correspond to the undertakings in clauses 11 and 16, or which are
less onerous only to the extent necessary (in the opinion of the Company or its
legal advisers) to ensure that such undertakings are valid and enforceable.

 

16.9 If the Company transfers all or any part of its business to a third party
("the transferee"), the restrictions contained in clauses 11 and 16 shall, with
effect from the date you become an employee of the transferee, apply to you as
if references to the Company included the transferee and references to any Group
Company were construed accordingly and as if references to customers were to
customers of the Company and/or the transferee and their respective Group
Companies.

 

16.10 On receipt of any offer of employment or any other offer of an engagement
or arrangement made to you by any third party at any time during which any of
the restrictions of this clause 16 are operative and/or which may give rise to a
breach of any of your obligations under clause 11 or 16 you shall provide a copy
of this Agreement to the relevant third party.

 

17. Data Protection

 

17.1 You agree that by signing this Agreement, you have given consent to the
Company or any Group Company processing personal data concerning you in order to
properly fulfil its obligations to you under your employment and as otherwise
required by law in relation to your employment in accordance with the Data
Protection Act 1998 ("the DPA").  Such processing will principally be for
personnel, administrative and payroll purposes.

 

17.2 You acknowledge that, if you are required at any time to work on behalf of
the Company or a Group Company overseas, the Company may need to pass your
personal data to the person with whom you are working anywhere in the world and
you consent to the Company doing so.

 
-10-

--------------------------------------------------------------------------------

17.3 In the event that the Company or any Group Company needs to process any
"sensitive personal data" (as defined by the DPA) in relation to you for its
legitimate business needs, you undertake to sign on request such express
consents as may be required to enable it to do so.

 

18. Collective agreements

 

18.1 There are no collective agreements in force in relation to your employment.

 

19. General

 

19.1 This Agreement and those parts of the Employee Handbook described as 'Terms
and Conditions of Employment' constitute the entire employment contract between
the Company and you and supersede and replace:  (a) any and all previous terms
and conditions of employment or for services between the Company or any Group
Company and you (all of which shall be deemed to have terminated with immediate
effect by mutual consent, but without prejudice to any liability for any prior
breach); and (b) the terms of any offer letter or other correspondence between
you and the Company relating to your employment.  If there are any
inconsistencies between the provisions of this Agreement and any other document,
including the Employee Handbook, the provisions of this Agreement shall prevail.

 

19.2 This Agreement sets out all the salary and other benefits to which you are
entitled.  Any other benefits provided are non-contractual and if provided are
provided in the absolute discretion of the Company and may be withdrawn or
amended at any time.

 

19.3 The headings and sub-headings in this Agreement are for convenience only
and do not affect its interpretation.

 

19.4 Any reference to a statutory provision shall be construed as a reference to
any statutory modifications or re-enactment thereof (whether before or after the
date hereof) for the time being in force.

 

19.5 The expiration or termination of this Agreement shall not affect the
provisions of this Agreement as expressly or by implication are intended to have
effect after that time and shall be without prejudice to any accrued rights or
remedies of the parties.

 

19.6 The provisions of this Agreement are severable and distinct from one
another and, if at any time any of the provisions is or becomes invalid, illegal
or unenforceable, the validity, legality or enforceability of the other
provisions shall not in any way be affected or impaired.

 

19.7 The parties agree that the Company may at any time on written notice to you
assign the benefit and the burden of this Agreement to another person being a
Group Company at the time of such assignment.  Insofar as permitted by law, you
hereby waive any right or rights you may have, whether statutory or otherwise,
to object to being employed by such new employer.

 

19.8 Nothing in this Agreement shall confer or is intended to confer on any
third party who is not a party to this Agreement any benefit or the right to
enforce any provision of this Agreement pursuant to the Contracts (Rights of
Third Parties) Act 1999.

 

19.9 The existence, effect and interpretation of this Agreement shall be
governed by the laws of England and the parties submit to the exclusive
jurisdiction of the courts of England.

 


-11-

--------------------------------------------------------------------------------

IN WITNESS whereof the duly authorised signatory of the Company has executed
this Agreement the day and year first before written and you have executed this
Agreement the day and year first before written.


SIGNED by:
SIGNED by:
  /s/ Ken Murphy /s/ Alex Gourlay
Ken Murphy
Alex Gourlay
Chief Executive, Health & Beauty Division,  
Alliance Boots
  For and on behalf of Boots Management Services   Limited

 
-12-

--------------------------------------------------------------------------------

SCHEDULE 1
 

1.1 In this Agreement:

 

'Appointment' means your employment by the Company on the terms of this
Agreement.

 

`Board' means the board of directors from time to time of the Company (including
any committee of the Board duly appointed by it).

 

'Businesses' means all commercial activities of Boots UK Limited or any Group
Company:

 

(a) with which you shall have been concerned or involved at any time during the
period of 12 months ending on the Termination Date; or

 

(b) in respect of which you possess Confidential Information; or

 

(c) which Boots UK Limited or any Group Company shall at the Termination Date
have determined to carry on or take any ownership interest in, in the immediate
or foreseeable future and in relation to which you shall at the Termination Date
possess any Confidential Information.

 

'Confidential Information' means all confidential and/or trade secret
information of the Company and/or any Group Company (whether or not recorded in
any permanent, written or electronic form and whether or not marked as
confidential) including marketing information, information relating to planned
products/services, distribution techniques, sales, merchandising and pricing
information, information relating to customers/suppliers (including names,
contact details and actual or proposed business), financial corporate and
strategic information, business projections and targets, business methods or
plans, technical information, know how, inventions, research and development
information, information relating to senior management succession details,
employee records and other information in respect of which the Company or any
Group Company owes an obligation of confidentiality to any third party, but
shall not include any information which is in or comes into the public domain
otherwise than as a result of any unauthorised disclosure by you or any other
person who owes the Company and/or any Group Company an obligation of
confidentiality in relation to the information disclosed.

 

'Customer' means any customer of Boots UK Limited or of any Group Company:

 
S-1-1

--------------------------------------------------------------------------------

(a) with whom you have directly or indirectly dealt in the period of 12 months
prior to the Termination Date; or

 

(b) in respect of whom you had knowledge of Confidential Information at the
Termination Date; or

 

(c) in respect of whom you had as a result of your employment with the Company
and/or any Group Company developed a business relationship.

 

'Employee Handbook' means the Boots & Me Employee Handbook, as from time to time
amended or replaced.

 

'Employee or Contractor' means any person who is and was at the Termination Date
employed or engaged (as an employee or self-employed contractor) by the Company
or any Group Company to work in any of their businesses:

 

(a) at the same level as you; or

 

(b) whose total remuneration package (including salary, bonus, commission and
all benefits in kind) was equal to or more than £50,000 (gross) in the period of
12 months prior to the Termination Date.

 

'Garden Leave' means any period during which the Company exercises its rights
under clause 13.3.

 

'Group Company' means Alliance Boots Holdings Limited and its holding companies
and subsidiaries of such holding companies from time to time.

 

'Intellectual Property' means all patents, inventions, processes, discoveries,
trade marks, logos, design rights, registered designs, semi-conductor topography
rights, copyright, database right, know-how, trade secrets and all such similar
proprietary rights and applications for such rights wheresoever subsisting and
whether available by registration or not and any part or parts thereof.

 

'Material Interest' means:

 

(a) the holding of any position as director, officer, employee, consultant,
partner, sub-contractor, principal or agent; or any other position in or control
over any person which enables you directly or indirectly to exercise influence;

 
S-1-2

--------------------------------------------------------------------------------

(b) the direct or indirect control or ownership (whether jointly or alone) of
any shares (or any voting rights attached to them) or debentures save for the
ownership for investment purposes only of not more than 1 per cent of the issued
ordinary shares of any company whose shares are listed on any recognised
investment exchange (as defined in section 285 of the Financial Services and
Markets Act 2000).

 

`Office' means such offices commensurate with your position as a director or
secretary in Boots UK Limited or any Group Company.

 

'Products' means products in the range of products supplied by the Company or
any Group Company in the period of 12 months prior to the Termination Date.

 

'Restricted Area' means England, Scotland, Wales, Northern Ireland, Republic of
Ireland, the Channel Islands, Isle of Man, France, Italy, Spain, Portugal,
Holland, Norway, Switzerland, the Czech Republic, Turkey, Egypt, Germany,
Russia, Romania, China, USA or any other country in which Boots UK Limited or
any Group Company has at the Termination Date a material business interest or is
at the Termination Date planning to take a material business interest within 12
months of the Termination Date.

 

'Restricted Period' means 12 months from the Termination Date less any period in
which the Company has exercised its rights under clause 13.3.

 

'Services' means services in the range of services supplied by Boots UK Limited
or any Group Company in the period of 12 months prior to the Termination Date

 

'Termination Date' means the date of termination of your employment with the
Company.

 

1.2 In this Agreement, any phase introduced by the terms "including", "include",
"in particular" or any similar expression shall be construed as illustrative and
shall not limit the sense of the words preceding those terms.

 
 
S-1-3

--------------------------------------------------------------------------------